Citation Nr: 1821404	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-55 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure as a result of his duties as a radio teletype operator are competent and credible, and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that these symptoms have continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 101, 1110, 1154(a) (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'" See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he suffers from tinnitus as a direct result of noise exposure during service, and that he has experienced tinnitus since that time.  In his May 2015 Notice of Disagreement, he stated that his duties exposed him to a great deal of noise.  In his November 2016 substantive appeal, he stated that he had problems with tinnitus since his discharge.

Although the Veteran's service treatment records are silent for any complaints of tinnitus, the Board observes that his DD 214 confirms that his military occupational specialty (MOS) was radio teletype operator with the United States Army.  Moreover, the Veteran is competent to report in-service noise exposure, as well as the onset of his tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  As such, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include noise exposure while performing his duties as a radio teletype operator.  38 U.S.C. § 1154(a) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the onset of tinnitus during service are both competent and credible, despite the lack of documented complaints in his service treatment records.  

The Board adds that there is no question that the Veteran currently has tinnitus.  Specifically, given the nature of the disability, he is competent to say that he has tinnitus, and the Board finds no reason to question his credibility as to that fact.

Turning the question of whether there is nexus, or link, between the Veteran's tinnitus and his in-service noise exposure, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

The Board reiterates that the Veteran is competent to identify tinnitus, to include the onset of the disorder and the continuity since his discharge.  The Board nevertheless must consider whether he is credible in his assertions. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the Board finds the Veteran's assertions regarding continuity of symptoms since service to be credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently reported to VA that he experienced tinnitus during active duty, and that these symptoms have continued to this very day.  Moreover, there is no evidence in the record calling into the question the Veteran's credibility as pertaining to his history of tinnitus.  

The Board is aware that in March 2015, a VA examiner concluded that the Veteran's tinnitus was less likely than not related to his active duty service.  The examiner reasoned that tinnitus associated with hazardous noise exposure would be accompanied by an audiogram demonstrating hearing loss, and without objective evidence of a verifiable noise injury, the association between tinnitus and noise exposure would be speculative.  This opinion is afforded little probative weight as the examiner's rationale fails to acknowledge the Veteran's lay statements concerning the onset and continuity of symptomatology of tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23 30-31 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records, and does not account for competent lay testimony, to provide a negative opinion).

In sum, the Veteran has consistently provided competent and credible evidence that he experienced symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  These statements are entitled to significant probative weight, and thus, are sufficient to establish a likely continuity of symptomatology from service to the present for tinnitus.  38 C.F.R. § 3.303(b); Walker, supra.  Service connection for tinnitus is warranted.

ORDER

Service connection for tinnitus is granted


REMAND

Similar to his claim for service connection for tinnitus, the Veteran contends that he suffers from bilateral hearing loss as a direct result of noise exposure during service.

As noted above, the Veteran's DD 214 confirms that his MOS was radio teletype operator with the United States Army, and he is competent to report in-service noise exposure.  See Layno, supra; 38 C.F.R. § 3.159(a)(2).  As such, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include noise exposure while performing his duties as a radio teletype operator.  38 U.S.C. § 1154(a).

In March 2015, the Veteran underwent a VA examination to address whether his bilateral hearing loss was related to service.  Ultimately, the examiner opined that his bilateral hearing loss was not related to his military service.  The examiner noted that the Veteran had excellent hearing at discharge, and that current scientific theory held that noise-induced hearing loss occurred at the time of the hazardous noise exposure.

The Board finds that the March 2015 opinion is inadequate for a number of reasons.  Initially, while the examiner noted the Veteran's December 1961 discharge audiogram results, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO).  Here, there is no indication that the examiner converted the December 1961 discharge examination from ASA standards to ISO.  Thus, the examination appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).

Moreover, the examiner's rationale relies solely on the fact that the Veteran had normal hearing upon leaving service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the Veteran's statements concerning his in-service noise exposure and his statements concerning onset and continuity of symptoms.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Dalton, supra (examination inadequate where the examiner relied on the lack of evidence in service treatment records, and does not account for competent lay testimony, to provide a negative opinion).  The March 2015 VA examination report fails to reflect any consideration of the Veteran's lay statements concerning the onset and continuity of his hearing problems.

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, given the deficiencies in the March 2015 VA examination report, the Board finds that he should be afforded a new VA examination.

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through October 4, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any VA treatment records dated after October 4, 2016, with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine whether his bilateral hearing loss is related to his military service.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

In order to facilitate data comparison, the examiner must convert the December 1961 discharge examination audiometric results from ASA measurements to ISO measurements.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his conceded in-service noise exposure as a radio teletype operator.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


